UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 OR [_] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-6028 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: THE LINCOLN NATIONAL LIFE INSURANCE COMPANY AGENTS’ SAVINGS AND PROFIT-SHARING PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Lincoln National Corporation 150 N. Radnor Chester Road, Suite A305 Radnor, PA 19087 REQUIRED INFORMATION Financial statements and schedule for The Lincoln National Life Insurance Company Agents’ Savings And Profit-Sharing Plan, prepared in accordance with the financial reporting requirements of the Employee Retirement Income Security Act of 1974, are contained in this Annual Report on Form 11-K. Financial Statements and Supplemental Schedule The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan December 31, 2007 and 2006, and for three years ended December 31, 2007, 2006, and 2005 With Report of Independent Registered Public Accounting Firm The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan Financial Statements and Supplemental Schedule December 31, 2007 and 2006, and for three years ended December 31, 2007, 2006, and 2005 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements Statements of Net Assets Available for Plan Benefits 2 Statements of Changes in Net Assets Available for Plan Benefits 3 Notes to Financial Statements 4 Supplemental Schedule Schedule H, Line 4i – Schedule of Assets (Held At End of Year) 23 Report of Independent Registered Public Accounting Firm Lincoln National Corporation Plan Administrator Lincoln National Corporation We have audited the accompanying statements of net assets available for plan benefits of The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan as of December 31, 2007 and 2006, and the related statements of changes in net assets available for plan benefits for each of the three years in the period ended December 31, 2007.These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plan’s internal control over financial reporting. Our audits included consideration of internal control over financialreporting as a basis for designing audit procedures that areappropriate in the circumstances,but not forthe purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for plan benefits of the Plan at December 31, 2007 and 2006, and the changes in its net assets available for plan benefits for each of the three years in the period ended December 31, 2007, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental schedule of assets (held at end of year) as of December 31, 2007, is presented for purposes of additional analysis and is not a required part of the financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in our audits of the financial statements and, in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. Philadelphia, Pennsylvania /s/ Ernst & Young LLP March 26, 2008 1 The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan Statements of Net Assets Available for Plan Benefits December 31 2007 2006 Assets Investments: Common stock – Lincoln National Corporation (cost: 2007 – $33,920,977; 2006 – $35,751,944) $ 47,511,770 $ 59,554,426 Wells Fargo Bank short-term investment account 1,564,190 1,748,430 Pooled separate accounts – The Lincoln National Life Insurance Company Separate Accounts (cost: 2007 – $91,414,277; 2006 – $87,337,123) 133,100,849 126,882,016 Investment contracts – The Lincoln National Life Insurance Company 14,604,738 16,312,170 Participant loans 3,996,682 4,010,852 Total investments 200,778,229 208,507,894 Accrued interest receivable 54,904 58,106 Cash (4,648 ) 740,328 Contributions receivable from participant deferrals – 12,646 Contributions receivable from Employer companies 2,212,179 – Total assets 203,040,664 209,318,974 Liabilities Due to broker 214 21,546 Total liabilities 214 21,546 Net assets available for plan benefits $ 203,040,450 $ 209,297,428 See accompanying notes. 2 The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan Statements of Changes in Net Assets Available for Plan Benefits Year ended December 31 2007 2006 2005 Investment income: Cash dividends – Lincoln National Corporation $ 1,336,688 $ 1,431,425 $ 1,637,253 Interest 965,603 907,029 926,170 2,302,291 2,338,454 2,563,423 Net realized gain on sale and distributions of investments: Lincoln National Corporation common stock 3,844,371 5,504,007 5,362,745 The Lincoln National Life Insurance Company Separate Accounts 8,568,425 5,920,004 3,712,858 12,412,796 11,424,011 9,075,603 Net change in unrealized (depreciation) appreciation of investments (8,070,015 ) 14,925,196 5,961,900 Contributions: Participants 8,793,200 7,889,483 7,297,381 Employer companies 4,661,121 1,960,209 3,068,581 13,454,321 9,849,692 10,365,962 Transfers (to) from affiliated plans (36,541 ) (204,186 ) 593,910 Deposit from Jefferson-Pilot 401(k) Plan – 14,357,318 – Distributions to participants (26,167,088 ) (26,009,979 ) (29,711,933 ) Administrative expenses (152,742 ) (173,808 ) (168,180 ) Net (decrease) increase in net assets available for plan benefits (6,256,978 ) 26,506,698 (1,319,315 ) Net assets available for plan benefits at beginning of the year 209,297,428 182,790,730 184,110,045 Net assets available for plan benefits at end of the year $ 203,040,450 $ 209,297,428 $ 182,790,730 See accompanying notes. 3 The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan Notes to Financial Statements December 31, 2007 1. Significant Accounting Policies Investments Valuation and Income Recognition The investment in Lincoln National Corporation (LNC) common stock is valued at the closing sales price reported on the New York Stock ExchangeConsolidated Transactions Tapeon the last business day of the year. The Wells Fargo Bank Short-Term Investment Account, which is invested in the common stock fund, is valued at cost, which approximates fair value. The fair value of participation units in pooled separate accounts estimated by The Lincoln National Life Insurance Company (Lincoln Life) is based on quoted redemption value of the underlying investments on the last business day of the year. The investment contracts are valued at contract value as estimated by Lincoln Life. As described in Financial Accounting Standards Board Staff Position, FSP AAG INV-1 and SOP 94-4-1, Reporting of Fully Benefit-Responsive Investment Contracts Held by Certain Investment Companies Subject to the AICPA Investment Company Guide and Defined-Contribution Health and Welfare and Pension Plans (FSP), investment contracts held by a defined-contribution plan are required to be reported at fair value.The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan (Plan) adopted FSP AAG INV-1 in 2006. The adoption did not have a material effect on the Plan’s financial statements, as interest rates are adjusted to market quarterly. Accordingly, contract value, which represents net contributions plus interest at the contract rate, approximates fair value.The contracts are fully benefit-responsive. Participant loans are valued at their outstanding balances, which approximate fair value. The cost of investments sold, distributed, or forfeited is determined using the specific identification method.Investment purchases and sales are accounted for on a trade-date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Use of Estimates Preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates. New Accounting Pronouncement In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. SFAS 157 is effective for accounting periods beginning after November 15, 2007. Lincoln Financial Group Financeis currently evaluating the impact, if any, that the adoption of SFAS 157 will have on the Plan’s2008 financial statements. 4 The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan Notes to Financial Statements (continued) 2. Description of the Plan The following description of the Plan is a summary only and is qualified in its entirety by the terms and provisions of the Plan document itself. The Plan is a contributory, defined contribution plan which covers eligible full-time agents of Lincoln Life, Lincoln Financial Advisors Corporation and Lincoln Life & Annuity Company of New York (Employer). Effective April 3, 2006, LNC acquired Jefferson-Pilot Financial Corporation (Jefferson-Pilot). Jefferson-Pilot sponsored a 401(k) plan for its eligible agents. On June 1, 2006, a plan amendment made legacy Jefferson-Pilot agents eligible to participate in the Plan, and assets from legacy Jefferson-Pilot plan accounts were transferred to this Plan. This increased the net assets of the Plan by $14.4 million. Also effective June 1, 2006, participants were permitted to make pre-tax contributions at a rate of at least 1% but not more than 50% of eligible earnings(increased from the 25% maximum in effect from January 1, 2004 through May 31, 2006) up to a maximum annual amount as determined under applicable law. Highly compensated agents, as defined in the Plan, are limited to 9%. Inaddition to each participant's pre-tax contributions, Employer matching contributions are provided to the Plan.As of January 1, 2007, the Employer matching contribution for eligible participants is equal to 50% of each participant's pre-tax contributions, not to exceed 6% of eligible earnings per pay period.Prior to January 1, 2007, the Employer matching contribution for eligible former Jefferson-Pilot agents was equal to 10% of each participant's pre-tax contribution, not to exceed 6% of eligible compensation.In addition, the Employer may contribute an additional discretionary matching contribution, the amount of which (if any) is determined at the sole discretion of LNC's Board after a review of whether Lincoln Financial Advisors has met certain performance-based criteria.To be eligible for the discretionary Employer match, the participant must be employed on the last day of the plan year or have died or become disabled during the plan year.The investment of any Employer matching contributions made are directed by the participant. Participants’ pre-tax, other contributions, and earnings thereon are fully vested at all times. Employer contributions vest based upon years of service as defined in the Plan agreement as follows: Years of Service Percent Vested 1 0% 2 50% 3 or more 100% Participants direct the Plan to invest their contributions, the basic Employer matching contributions, and the Employer discretionary matching contribution in any combination of the investment options offered under the Plan.For 2007, Employer discretionary matching contributionswere made in cash, and allocatedto the investment funds in accordance with the Participant’s elections. No Employer discretionarymatching contributions were made for 2006. Employer discretionary matching contributions for 2005 were initially invested in the LNC Common Stock Account. Participants can immediately direct the investment of the Employer discretionary matching contributions to other investment options, subject to certain restrictions set forth in our Insider Tradingand Confidentiality policy. 5 The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan Notes to Financial Statements (continued) 2. Description of the Plan (continued) The Employer has the right to discontinue contributions at any time and terminate the Plan subject to the provisions of ERISA.In the event of Plan termination, all non-vested amounts allocated to participant accounts would become fully vested. The Plan may make loans to participants in amounts up to 50% of the vested account value to a maximum of $50,000, but not more than the total value of the participant’s accounts, excluding Employer contributions that have not been in the Plan for two full years, less the highest outstanding loan balance in the previous 12-month period. Interest charged on new loans to participants is established monthly based upon the prime rate plus 1%. Interest income credited was $293,769, $225,353, and$236,082 in 2007, 2006, and 2005, respectively.Loans may be repaid over any period selected by the participant up to a maximum repayment period of 5 years except that the maximum repayment period may be 20 years for the purchase of a principal residence. Upon termination of service due to disability or retirement, a participant may elect to receive either a lump-sum amount equal to the entire value of the participant’s account or an installment option if certain criteria are met; in cases of death, the participant’s beneficiary makes that election. For termination of service due to other reasons, a participant may receive the value of the vested interest in his or her account as a lump-sum distribution. Vested account balances less than $1,000 are immediately distributable under the terms of the Plan, without the participant’s consent, unless the participant has made a timely election of rollover to an Individual Retirement Account or other qualified arrangement. Each participant’s account is credited with the participant's contributions, Employer matching contributions, and applicable investment earnings thereon and is charged with an allocation of administrative expenses and applicable investment losses. Forfeited non-vested amounts are used to reduce future Employer contributions. 6 The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan Notes to Financial Statements (continued) 3. Investments The following is a summary of assets held for investment: December 31, 2007 December 31, 2006 Number of Net Asset Number of Net Asset Shares, Units Value Fair Shares, Units Value Fair or Par Value Per Unit Value or Par Value Per Unit Value Fair Values Common stock – LNC** 816,073 $58.220 $47,511,770 * 896,904 $ 66.400 $59,554,426 * Pooled separate account investment contracts underwritten by Lincoln Life: Core Equity Account 603,408.454 17.535 10,580,767 * 675,925.619 16.597 11,218,540 * Medium Capitalization Equity Account 558,122.762 17.023 9,500,756 637,440.864 15.038 9,586,154 Short-Term Account 2,707,860.831 4.142 11,214,877 * 2,474,519.389 3.950 9,774,599 Government/Corporate Bond Account 502,647.363 9.843 4,947,357 478,163.909 9.428 4,508,225 Large Capitalization Equity Account 703,700.685 10.991 7,734,304 845,211.812 9.783 8,268,538 Balanced Account 399,671.268 9.426 3,767,261 329,975.428 8.897 2,935,692 High Yield Bond Account 842,282.306 4.488 3,780,163 861,514.961 4.386 3,778,949 Small Capitalization Equity Account 882,868.835 9.896 8,737,135 1,004,016.412 8.930 8,966,268 Value Equity Account 1,922,453.540 3.122 6,001,708 2,106,200.926 3.048 6,418,858 International Equity Account 941,916.059 12.562 11,832,632 * 1,078,128.890 12.018 12,957,276 * Conservative Balanced Account 409,589.675 2.510 1,028,234 327,871.900 2.388 783,056 Aggressive Balanced Account 608,494.129 2.988 1,817,998 494,596.549 2.815 1,392,190 Delaware Growth and Income Account 2,079,971.566 2.138 4,446,147 2,315,835.708 2.205 5,106,881 Scudder VIT Equity 500 Index Account 4,049,051.948 1.268 5,133,793 4,198,242.064 1.208 5,071,896 Fidelity VIP Contrafund 6,414,875.498 1.906 12,229,960 * 6,248,064.787 1.625 10,151,855 Neuberger-Berman AMT Regency Account 1,506,244.982 1.827 2,751,458 1,777,817.112 1.771 3,148,514 Social Awareness Account 1,311,610.737 1.365 1,789,955 1,514,969.167 1.329 2,014,000 American Funds Insurance Series Global Growth 4,869,650.703 1.457 7,094,107 4,481,783.250 1.270 5,693,657 Neuberger-Berman Mid-Cap Growth Account 3,341,287.715 1.702 5,687,874 3,099,565.265 1.391 4,312,735 Scudder VIT Small Cap Index Account 1,781,845.843 1.859 3,313,342 1,970,608.242 1.901 3,746,520 BlackRock Legacy Account 407,813.986 1.899 774,601 289,661.157 1.607 465,485 American Funds International Account 395,626.878 22.588 8,936,420 348,696.154 18.876 6,582,128 Total pooled separate accounts 133,100,849 126,882,016 Contract Value Investment contracts underwritten by Lincoln Life 14,604,738 14,604,738 * 16,312,170 16,312,170 * Estimated Value Wells Fargo Bank short-term investment account 1,564,190 1,564,190 1,748,430 1,748,430 Participants loans 3,996,682 3,996,682 4,010,852 4,010,852 Total investments $200,778,229 $208,507,894 * Investments that represent 5% or more of the fair value of net assets available for benefits as of the indicated date. ** Indicates party-in-interest to the Plan. 7 The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan Notes to Financial Statements (continued) 3. Investments (continued) Net realized gain on sale and distribution of investments is summarized as follows: Year ended December 31 2007 2006 2005 Common stock Proceeds from disposition of stock $ 7,729,845 $ 12,038,077 $ 14,876,314 Cost of stock disposed 3,885,474 6,534,070 9,513,569 Net realized gain on sale and distribution of common stock $ 3,844,371 $ 5,504,007 $ 5,362,745 Pooled separate accounts Proceeds from disposition of units $ 49,126,170 $ 43,764,916 $ 33,710,587 Cost of units disposed 40,557,745 37,844,912 29,997,729 Net realized gain on sale and distribution of pooled separate accounts $ 8,568,425 $ 5,920,004 $ 3,712,858 The net change in unrealized appreciation of investments in total and by investment classification as determined by fair value is summarized as follows: Year ended December 31 2007 2006 2005 Fair value in excess of cost: At beginning of the year $ 63,347,381 $ 48,422,185 $ 42,460,285 At end of the year 55,277,366 63,347,381 48,422,185 Change in net unrealized(depreciation) appreciation of investments $ (8,070,015 ) $ 14,925,196 $ 5,961,900 Common stock $ (10,211,687 ) $ 7,023,661 $ 1,635,194 Pooled separate accounts 2,141,672 7,901,535 4,326,706 Change in net unrealized (depreciation) appreciation of investments $ (8,070,015 ) $ 14,925,196 $ 5,961,900 The investment contracts (Guaranteed Account) earned an average interest rate of approximately 4.0% in all three years. The credited interest rates for new contributions, which approximate the current market rate, were 4.0% at both December 31, 2007 and 2006. The rate on new contributions is guaranteed through the three succeeding calendar year quarters. The credited interest rates for the remaining contract value balance, which approximate the current market rate, were 4.0% at both December 31, 2007 and 2006, and were determined based upon the performance of Lincoln Life’s general account. The credited interest rates can be changed quarterly. The minimum guaranteed rate is 3.5%. The guarantee is based on Lincoln Life’s ability to meet its financial obligations from the general assets of Lincoln Life.Restrictions apply to the movement of funds to other investment options. The fair value of the investment contracts approximates contract value. Participants are allocated interest on the investment contacts. 8 The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan Notes to Financial Statements (continued) 4. Investment Options The detail of the net assets available for plan benefits by investment option is as follows: Investment Options December 31, 2007 Total 1 2 3 4 5 6 Assets Investments: Common stock $ 47,511,770 $ 47,511,770 $ – $ – $ – $ – $ – Short-term investment fund 1,564,190 1,564,190 – Pooled separate accounts 133,100,849 – – 10,580,767 9,500,756 11,214,877 4,947,357 Investment contracts 14,604,738 – 14,604,738 – Participant loans 3,996,682 – Total investments 200,778,229 49,075,960 14,604,738 10,580,767 9,500,756 11,214,877 4,947,357 Accrued interest receivable 54,904 5,966 48,938 – Cash (4,648 ) – (4,648 ) – Contributions receivable from participant deferrals – Contributions receivable from Employer companies 2,212,179 2,212,179 – Net assets 203,040,664 51,294,105 14,649,028 10,580,767 9,500,756 11,214,877 4,947,357 Liabilities Due to broker 214 – – (28,320 ) – 94,323 (14,387 ) Total liabilities 214 – – (28,320 ) – 94,323 (14,387 ) Net assets available for plan benefits $ 203,040,450 $ 51,294,105 $ 14,649,028 $ 10,609,087 $ 9,500,756 $ 11,120,554 $ 4,961,744 Number of participants selecting investment options 1354 366 541 467 480 338 Investment Options December 31, 2007 7 8 9 10 11 12 13 Assets Investments: Common stock $ – $ – $ – $ – $ – $ – $ – Short-term investment account – Pooled separate accounts 7,734,304 3,767,261 3,780,163 8,737,135 6,001,708 11,832,632 1,028,234 Investment contracts – Participant loans – Total investments 7,734,304 3,767,261 3,780,163 8,737,135 6,001,708 11,832,632 1,028,234 Accrued interest receivable – Cash – Contributions receivable from participant deferrals – Contributions receivable from Employer companies – Net assets 7,734,304 3,767,261 3,780,163 8,737,135 6,001,708 11,832,632 1,028,234 Liabilities Due to broker (20,915 ) – (10,164 ) (9,880 ) (28,411 ) (18,761 ) – Total liabilities (20,915 ) – (10,164 ) (9,880 ) (28,411 ) (18,761 ) – Net assets available for plan benefits $ 7,755,219 $ 3,767,261 $ 3,790,327 $ 8,747,015 $ 6,030,119 $ 11,851,393 $ 1,028,234 Number of participants selecting investment options 471 188 338 579 378 655 52 9 The Lincoln National Life Insurance Company Agents' Savings and Profit-Sharing Plan Notes to Financial Statements (continued) Investment Options December 31, 2007 14 15 16 17 18 19 20 Assets Investments: Common stock $ – $ – $ – $ – $ – $ – $ – Short-term investment account – Pooled separate accounts 1,817,998 4,446,147 5,133,793 12,229,960 2,751,458 1,789,955 7,094,107 Investment contracts – Participant loans – Total investments 1,817,998 4,446,147 5,133,793 12,229,960 2,751,458 1,789,955 7,094,107 Accrued interest receivable – Cash – Contributions receivable from participant deferrals – Contributions receivable from Employer companies – Net assets 1,817,998 4,446,147 5,133,793 12,229,960 2,751,458 1,789,955 7,094,107 Liabilities Due to broker – (6,031 ) – 47,210 4,918 – (17,740 ) Total liabilities – (6,031 ) – 47,210 4,918 – (17,740 ) Net assets available for plan benefits $ 1,817,998 $ 4,452,178 $ 5,133,793 $ 12,182,750 $ 2,746,540 $ 1,789,955 $ 7,111,847 Number of participants selecting investment options 153 448 293 673 265 128 438 Investment Options December 31, 2007 21 22 25 26 Loans Assets Investments: Common stock $ – $ – $ – $ – $ – Short-term investment account – Pooled separate accounts 5,687,874 3,313,342 774,601 8,936,420 – Investment contracts – Participant loans – 3,996,682 Total investments 5,687,874 3,313,342 774,601 8,936,420 3,996,682 Accrued interest receivable – Cash – Contributions receivable from participant deferrals – Contributions receivable from Employer companies – Net assets available for plan benefits 5,687,874 3,313,342 774,601 8,936,420 3,996,682 Liabilities Due to broker (19,496 ) (8,988 ) 28,799 8,057 – Total liabilities (19,496 ) (8,988 ) 28,799 8,057 – Net assets available for plan benefits $ 5,707,370 $ 3,322,330 $ 745,802 $ 8,928,363 $ 3,996,682 Number of participants selecting investment options 535 383 79 654 220 Note:Investment options 23 and 24 had a zero balance as of 12/31/07 and are not shown. 10 The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan Notes to Financial Statements (continued) 4. Investment Options (continued) The detail of the net assets available for plan benefits by investment option is as follows: Investment Options December 31, 2006 Total 1 2 3 4 5 6 Assets Investments: Common stock $ 59,554,426 $ 59,554,426 $ – $ – $ – $ – $ – Short-term investment fund 1,748,430 1,748,430 – Pooled separate accounts 126,882,016 – – 11,218,540 9,586,154 9,774,599 4,508,225 Investment contracts 16,312,170 – 16,312,170 – Participant loans 4,010,852 – Total investments 208,507,894 61,302,856 16,312,170 11,218,540 9,586,154 9,774,599 4,508,225 Accrued interest receivable 58,106 6,410 51,123 – Cash 740,328 (12,604 ) 752,932 – Contributions receivable from participant deferrals 12,646 12,646 – Contributions receivable from Employer companies – Net assets 209,318,974 61,309,308 17,116,225 11,218,540 9,586,154 9,774,599 4,508,225 Liabilities Due to broker 21,546 – 204 932 398 2,661 105 Total liabilities 21,546 – 204 932 398 2,661 105 Net assets available for plan benefits $ 209,297,428 $ 61,309,308 $ 17,116,021 $ 11,217,608 $ 9,585,756 $ 9,771,938 $ 4,508,120 Number of participants selecting investment options 1518 402 623 513 557 372 Investment Options December 31, 2006 7 8 9 10 11 12 13 Assets Investments: Common stock $ – $ – $ – $ – $ – $ – $ – Short-term investment account – Pooled separate accounts 8,268,538 2,935,692 3,778,949 8,966,268 6,418,858 12,957,276 783,056 Investment contracts – Participant loans – Total investments 8,268,538 2,935,692 3,778,949 8,966,268 6,418,858 12,957,276 783,056 Accrued interest receivable – Cash – Contributions receivable from participant deferrals – Contributions receivable from Employer companies – Net assets 8,268,538 2,935,692 3,778,949 8,966,268 6,418,858 12,957,276 783,056 Liabilities Due to broker 665 913 7 584 713 425 29 Total liabilities 665 913 7 584 713 425 29 Net assets available for plan benefits $ 8,267,873 $ 2,934,779 $ 3,778,942 $ 8,965,684 $ 6,418,145 $ 12,956,851 $ 783,027 Number of participants selecting investment options 528 183 371 622 411 703 49 11 The Lincoln National Life Insurance Company Agents' Savings and Profit-Sharing Plan Notes to Financial Statements (continued) Investment Options December 31, 2006 14 15 16 17 18 19 20 Assets Investments: Common stock $ – $ – $ – $ – $ – $ – $ – Short-term investment account – Pooled separate accounts 1,392,190 5,106,881 5,071,896 10,151,855 3,148,514 2,014,000 5,693,657 Investment contracts – Participant loans – Total investments 1,392,190 5,106,881 5,071,896 10,151,855 3,148,514 2,014,000 5,693,657 Accrued interest receivable – Cash – Contributions receivable from participant deferrals – Contributions receivable from Employer companies – Net assets 1,392,190 5,106,881 5,071,896 10,151,855 3,148,514 2,014,000 5,693,657 Liabilities Due to broker 88 1,145 841 1,668 394 33 2,927 Total liabilities 88 1,145 841 1,668 394 33 2,927 Net assets available for plan benefits $ 1,392,102 $ 5,105,736 $ 5,071,055 $ 10,150,187 $ 3,148,120 $ 2,013,967 $ 5,690,730 Number of participants selecting investment options 143 487 295 667 268 136 396 Investment Options December 31, 2006 21 22 25 26 Loans Assets Investments: Common stock $ – $ – $ – $ – $ – Short-term investment account – Pooled separate accounts 4,312,735 3,746,520 465,485 6,582,128 – Investment contracts – Participant loans – 4,010,852 Total investments 4,312,735 3,746,520 465,485 6,582,128 4,010,852 Accrued interest receivable – 573 Cash – Contributions receivable from participant deferrals – Contributions receivable from Employer companies – Net assets available for plan benefits 4,312,735 3,746,520 465,485 6,582,128 4,011,425 Liabilities Due to broker 944 1,104 922 3,844 – Total liabilities 944 1,104 922 3,844 – Net assets available for plan benefits $ 4,311,791 $ 3,745,416 $ 464,563 $ 6,578,284 $ 4,011,425 Number of participants selecting investment options 505 416 55 568 228 Note:Investment options 23 and 24 had a zero balance as of 12/31/06 and are not shown. 12 The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan Notes to Financial Statements (continued) 4. Investment Options (continued) The detail of the changes in net assets available for plan benefits by investment option is as follows: Investment Options December 31, 2007 Total 1 2 3 4 5 6 Investment income: Cash dividends $ 1,336,688 $ 1,336,688 $ – $ – $ – $ – $ – Interest 965,603 76,858 594,976 – Total investment income 2,302,291 1,413,546 594,976 – Net realized gain on sale and distribution of investments: Common stock 3,844,371 3,844,371 – Pooled separate accounts 8,568,425 – – 664,484 561,776 457,917 126,139 Total net realized gains 12,412,796 3,844,371 – 664,484 561,776 457,917 126,139 Net change in unrealized appreciation of investments (8,070,015 ) (10,211,687 ) – (23,248 ) 630,889 72,885 70,687 Contributions: Participant 8,793,200 1,253,272 205,334 488,649 378,949 185,822 222,521 Employer companies 4,661,121 2,472,984 68,051 149,632 110,506 52,493 62,216 Total contributions 13,454,321 3,726,256 273,385 638,281 489,455 238,315 284,737 Transfers (to) from affiliated plans (36,541 ) (26,046 ) 123,769 (91,474 ) (36,589 ) 1,148 (55,814 ) Deposit from Jefferson-Pilot 401(k) Plan – Distributions to participants (26,167,088 ) (5,292,358 ) (2,994,094 ) (928,069 ) (548,062 ) (5,901,943 ) (241,702 ) Administrative expenses (152,742 ) (38,138 ) (9,642 ) (7,265 ) (6,359 ) (23,600 ) (3,031 ) Net transfers – (3,431,147 ) (455,387 ) (861,230 ) (1,176,110 ) 6,503,894 272,608 Net (decrease) increase in net assets available for plan benefits (6,256,978 ) (10,015,203 ) (2,466,993 ) (608,521 ) (85,000 ) 1,348,616 453,624 Net assets available for plan benefits at beginning of the year 209,297,428 61,309,308 17,116,021 11,217,608 9,585,756 9,771,938 4,508,120 Net assets available for plan benefits at end of the year $ 203,040,450 $ 51,294,105 $ 14,649,028 $ 10,609,087 $ 9,500,756 $ 11,120,554 $ 4,961,744 Investment Options December 31, 2007 7 8 9 10 11 12 13 Investment income: Cash dividends $ – $ – $ – $ – $ – $ – $ – Interest – Total investment income – Net realized gain on sale and distribution of investments: Common stock – Pooled separate accounts 328,624 160,650 223,727 627,301 510,207 1,402,736 6,931 Total net realized gains 328,624 160,650 223,727 627,301 510,207 1,402,736 6,931 Net change in unrealized appreciation of investments 567,002 16,677 (131,196 ) 277,677 (323,142 ) (771,756 ) 31,719 Contributions: Participant 495,873 232,621 227,386 461,880 385,416 673,139 31,372 Employer companies 153,408 65,594 63,133 128,953 110,044 186,021 8,513 Total contributions 649,281 298,215 290,519 590,833 495,460 859,160 39,885 Transfers (to) from affiliated plans (58,621 ) (47,208 ) 9,755 (48,121 ) (61,018 ) (31,786 ) 2,869 Deposit from Jefferson-Pilot 401(k) Plan – Distributions to participants (643,603 ) (230,133 ) (426,186 ) (824,414 ) (535,077 ) (1,532,873 ) (39,414 ) Administrative expenses (5,356 ) (2,150 ) (2,737 ) (5,918 ) (4,329 ) (8,767 ) (593 ) Net transfers (1,349,981 ) 636,431 47,503 (836,027 ) (470,127 ) (1,022,172 ) 203,810 Net (decrease) increase in net assets available for plan benefits (512,654 ) 832,482 11,385 (218,669 ) (388,026 ) (1,105,458 ) 245,207 Net assets available for plan benefits at beginning of the year 8,267,873 2,934,779 3,778,942 8,965,684 6,418,145 12,956,851 783,027 Net assets available for plan benefits at end of the year $ 7,755,219 $ 3,767,261 $ 3,790,327 $ 8,747,015 $ 6,030,119 $ 11,851,393 $ 1,028,234 13 The Lincoln National Life Insurance Company Agents' Savings and Profit-Sharing Plan Notes to Financial Statements (continued) 4. Investment Options (continued) The detail of the changes in net assets available for plan benefits by investment option is as follows: Investment Options December 31, 2007 14 15 16 17 18 19 20 Investment income: Cash dividends $ – $ – $ – $ – $ – $ – $ – Interest – otal investment income – Net realized gain on sale and distribution of investments: Common stock – Pooled separate accounts 84,856 388,328 375,161 633,888 304,958 166,495 368,289 Total net realized gains 84,856 388,328 375,161 633,888 304,958 166,495 368,289 Net change in unrealized appreciation of investments (7,272 ) (491,433 ) (96,526 ) 1,059,176 (209,939 ) (108,043 ) 478,622 Contributions: Participant 167,729 397,221 327,593 773,153 192,216 94,470 436,375 Employer companies 47,380 123,171 94,406 229,182 56,811 23,608 115,367 Total contributions 215,109 520,392 421,999 1,002,335 249,027 118,078 551,742 Transfers (to) from affiliated plans 19,560 19,808 126,166 54,298 13,290 4,671 26,797 Deposit from Jefferson-Pilot 401(k) Plan – Distributions to participants (257,743 ) (517,097 ) (577,682 ) (1,141,743 ) (339,021 ) (341,781 ) (675,586 ) Administrative expenses (1,075 ) (3,661 ) (3,428 ) (7,445 ) (2,128 ) (1,323 ) (4,290 ) Net transfers 372,461 (569,895 ) (182,952 ) 432,054 (417,767 ) (62,109 ) 675,543 Net (decrease) increase in net assets available for plan benefits 425,896 (653,558 ) 62,738 2,032,563 (401,580 ) (224,012 ) 1,421,117 Net assets available for plan benefits at beginning of the year 1,392,102 5,105,736 5,071,055 10,150,187 3,148,120 2,013,967 5,690,730 Net assets available for plan benefits at end of the year $ 1,817,998 $ 4,452,178 $ 5,133,793 $ 12,182,750 $ 2,746,540 $ 1,789,955 $ 7,111,847 Investment Options December 31, 2007 21 22 23 24 25 26 Loans Investment income: Cash dividends $ – $ – $ – $ – $ – $ – $ – Interest – 293,769 Total investment income – 293,769 Net realized gain on sale and distribution of investments: Common stock – Pooled separate accounts 400,202 236,248 – – 27,248 512,260 – Total net realized gains 400,202 236,248 – – 27,248 512,260 – Net change in unrealized appreciation of investments 569,104 (302,865 ) – – 45,981 786,673 – Contributions: Participant 333,069 321,154 – – 29,914 478,072 – Employer companies 98,406 89,843 – – 7,488 143,911 – Total contributions 431,475 410,997 – – 37,402 621,983 – Transfers (to) from affiliated plans 10,159 19,857 – – 4,795 (16,806 ) – Deposit from Jefferson-Pilot 401(k) Plan – Distributions to participants (712,486 ) (326,627 ) – – (34,679 ) (796,203 ) (308,512 ) Administrative expenses (3,443 ) (2,668 ) – – (343 ) (5,053 ) – Net transfers 700,568 (458,028 ) – – 200,835 1,247,225 – Net (decrease) increase in net assets available for plan benefits 1,395,579 (423,086 ) – – 281,239 2,350,079 (14,743 ) Net assets available for plan benefits at beginning of the year 4,311,791 3,745,416 – – 464,563 6,578,284 4,011,425 Net assets available for plan benefits at end of the year $ 5,707,370 $ 3,322,330 $ – $ – $ 745,802 $ 8,928,363 $ 3,996,682 14 The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan Notes to Financial Statements (continued) 4. Investment Options (continued) The detail of the changes in net assets available for plan benefits by investment option is as follows: Investment Options December 31, 2006 Total 1 2 3 4 5 6 Investment income: Cash dividends $ 1,431,425 $ 1,431,425 $ – $ – $ – $ – $ – Interest 907,029 75,944 605,734 – Total investment income 2,338,454 1,507,369 605,734 – Net realized gain (loss) on sale and distribution of investments: Common stock 5,504,007 5,504,007 – Pooled separate accounts 5,920,004 – – 842,833 416,271 293,803 45,228 Total net realized gains (losses) 11,424,011 5,504,007 – 842,833 416,271 293,803 45,228 Net change in unrealized appreciation (depreciation) of investments 14,925,196 7,023,661 – 562,705 431,374 144,500 215,027 Contributions: Participant 7,889,483 892,220 219,516 534,884 444,349 156,018 190,879 Employer companies 1,960,209 167,578 62,897 147,672 127,649 45,235 39,260 Total contributions 9,849,692 1,059,798 282,413 682,556 571,998 201,253 230,139 Transfers (to) from affiliated plans (204,186 ) 40,455 (80,699 ) (67,104 ) (15,423 ) 19,074 (34,410 ) Deposit from Jefferson-Pilot 401(k) Plan 14,357,318 4,303,193 1,069,761 813,773 30,436 1,810,678 492,367 Distributions to participants (26,009,979 ) (7,847,021 ) (964,315 ) (1,479,911 ) (910,747 ) (2,990,725 ) (329,267 ) Administrative expenses (173,808 ) (35,074 ) (9,740 ) (7,555 ) (6,643 ) (59,632 ) (2,117 ) Net transfers – (5,940,883 ) 1,236,927 (2,362,923 ) (1,044,483 ) 2,232,329 721,015 Net increase (decrease) in net assets available for plan benefits 26,506,698 5,615,505 2,140,081 (1,015,626 ) (527,217 ) 1,651,280 1,337,982 Net assets available for plan benefits at beginning of the year 182,790,730 55,693,803 14,975,940 12,233,234 10,112,973 8,120,658 3,170,138 Net assets available for plan benefits at end of the year $ 209,297,428 $ 61,309,308 $ 17,116,021 $ 11,217,608 $ 9,585,756 $ 9,771,938 $ 4,508,120 Investment Options December 31, 2006 7 8 9 10 11 12 13 Investment income: Cash dividends $ – $ – $ – $ – $ – $ – $ – Interest (1 ) – – (1 ) – – – Total investment income (1 ) – – (1 ) – – – Net realized gain (loss) on sale and distribution of investments: Common stock – Pooled separate accounts 256,005 81,440 181,716 609,894 193,896 893,187 26,701 Total net realized gains (losses) 256,005 81,440 181,716 609,894 193,896 893,187 26,701 Net change in unrealized appreciation (depreciation) of investments (71,963 ) 172,802 191,493 13,347 782,905 1,563,299 34,529 Contributions: Participant 538,206 193,039 229,529 536,012 380,805 715,945 33,347 Employer companies 171,749 50,772 56,584 143,170 107,499 182,614 9,907 Total contributions 709,955 243,811 286,113 679,182 488,304 898,559 43,254 Transfers (to) from affiliated plans (52,313 ) (4,143 ) 3,480 7,320 (10,103 ) 35,229 1,020 Deposit from Jefferson-Pilot 401(k) Plan 5,932 24,752 15,909 32,510 34,191 51,862 14,266 Distributions to participants (1,295,769 ) (252,933 ) (432,917 ) (1,022,299 ) (489,132 ) (1,279,486 ) (11,458 ) Administrative expenses (6,458 ) (1,926 ) (2,201 ) (6,555 ) (3,642 ) (7,628 ) (601 ) Net transfers (1,922,722 ) (92,507 ) 341,048 (1,170,005 ) (4,430 ) 29,615 (92,800 ) Net increase (decrease) in net assets available for plan benefits (2,377,334 ) 171,296 584,641 (856,607 ) 991,989 2,184,637 14,911 Net assets available for plan benefits at beginning of the year 10,645,207 2,763,483 3,194,301 9,822,291 5,426,156 10,772,214 768,116 Net assets available for plan benefits at end of the year $ 8,267,873 $ 2,934,779 $ 3,778,942 $ 8,965,684 $ 6,418,145 $ 12,956,851 $ 783,027 15 The Lincoln National Life Insurance Company Agents' Savings and Profit-Sharing Plan Notes to Financial Statements (continued) 4. Investment Options (continued) The detail of the changes in net assets available for plan benefits by investment option is as follows: Investment Options December 31, 2006 14 15 16 17 18 19 20 Investment income: Cash dividends $ – $ – $ – $ – $ – $ – $ – Interest – Total investment income – Net realized gain (loss) on sale and distribution of investments: Common stock – Pooled separate accounts 42,775 129,297 157,697 513,922 287,530 118,389 208,894 Total net realized gains (losses) 42,775 129,297 157,697 513,922 287,530 118,389 208,894 Net change in unrealized appreciation (depreciation) of investments 94,353 643,058 544,507 589,751 53,486 96,001 655,306 Contributions: Participant 137,628 267,527 270,109 661,729 201,773 110,703 364,104 Employer companies 39,834 60,562 51,132 161,104 57,863 22,939 78,005 Total contributions 177,462 328,089 321,241 822,833 259,636 133,642 442,109 Transfers (to) from affiliated plans 3,894 (5,365 ) 1,588 36,396 (36,824 ) (8,716 ) (24,011 ) Deposit from Jefferson-Pilot 401(k) Plan 48,126 1,132,174 637,563 962,462 44,622 4,590 90,693 Distributions to participants (178,780 ) (541,825 ) (282,709 ) (1,597,150 ) (653,613 ) (310,567 ) (681,560 ) Administrative expenses (757 ) (1,872 ) (2,718 ) (5,732 ) (2,096 ) (1,220 ) (2,911 ) Net transfers 216,013 1,356,640 (99,373 ) 1,124,208 (87,474 ) 124,902 1,370,075 Net increase (decrease) in net assets available for plan benefits 403,086 3,040,196 1,277,796 2,446,690 (134,733 ) 157,021 2,058,595 Net assets available for plan benefits at beginning of the year 989,016 2,065,540 3,793,259 7,703,497 3,282,853 1,856,946 3,632,135 Net assets available for plan benefits at end of the year $ 1,392,102 $ 5,105,736 $ 5,071,055 $ 10,150,187 $ 3,148,120 $ 2,013,967 $ 5,690,730 Investment Options December 31, 2006 21 22 23 24 25 26 Loans Investment income: Cash dividends $ – $ – $ – $ – $ – $ – $ – Interest – 225,353 Total investment income – 225,353 Net realized gain (loss) on sale and distribution of investments: Common stock – Pooled separate accounts 234,335 209,810 10,799 47,687 4,854 113,041 – Total net realized gains (losses) 234,335 209,810 10,799 47,687 4,854 113,041 – Net change in unrealized appreciation (depreciation) of investments 312,430 322,834 (28,056 ) (312,226 ) 29,581 860,492 – Contributions: Participant 253,827 275,516 3,465 30,702 11,262 236,389 – Employer companies 59,929 56,075 938 8,124 2,443 48,675 – Total contributions 313,756 331,591 4,403 38,826 13,705 285,064 – Transfers (to) from affiliated plans (4,642 ) (55,583 ) 59 112 937 45,586 – Deposit from Jefferson-Pilot 401(k) Plan 883,394 515,760 – – 20,185 865,891 452,228 Distributions to participants (628,815 ) (386,056 ) (604 ) (222,058 ) (69,635 ) (518,743 ) (631,884 ) Administrative expenses (2,324 ) (1,872 ) (71 ) (747 ) (149 ) (1,567 ) – Net transfers 200,973 181,659 (255,858 ) (1,455,551 ) 465,085 4,928,520 – Net increase (decrease) in net assets available for plan benefits 1,309,107 1,118,143 (269,328 ) (1,903,957 ) 464,563 6,578,284 45,697 Net assets available for plan benefits at beginning of the year 3,002,684 2,627,273 269,328 1,903,957 – – 3,965,728 Net assets available for plan benefits at end of the year $ 4,311,791 $ 3,745,416 $ – $ – $ 464,563 $ 6,578,284 $ 4,011,425 16 The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan Notes to Financial Statements (continued) 4. Investment Options (continued) The detail of the changes in net assets available for plan benefits by investment option is as follows: Investment Options December 31, 2005 Total 1 2 3 4 5 6 Investment income: Cash dividends $ 1,637,253 $ 1,637,253 $ – $ – $ – $ – $ – Interest 926,170 42,239 647,849 – Total investment income 2,563,423 1,679,492 647,849 – Net realized gain (loss) on sale and distribution of investments: Common stock 5,362,745 5,362,745 – Pooled separate accounts 3,712,858 – – 514,050 197,691 88,332 95,153 Total net realized gains (losses) 9,075,603 5,362,745 – 514,050 197,691 88,332 95,153 Net change in unrealized appreciation (depreciation) of investments 5,961,900 1,635,194 – 77,193 700,898 133,138 (24,307 ) Contributions: Participant 7,297,381 859,454 270,526 612,107 479,192 199,702 152,453 Employer companies 3,068,581 1,150,018 85,980 186,798 155,517 53,989 41,201 Total contributions 10,365,962 2,009,472 356,506 798,905 634,709 253,691 193,654 Transfers (to) from affiliated plans 593,910 217,401 (743,178 ) 132,721 163,042 182,088 59,014 Distributions to participants (29,711,933 ) (7,879,541 ) (4,457,185 ) (2,198,565 ) (1,267,810 ) (2,321,490 ) (298,239 ) Administrative expenses (168,180 ) (36,944 ) (10,716 ) (8,525 ) (6,746 ) (57,406 ) (1,926 ) Net transfers – (10,092,131 ) 1,525,542 (655,420 ) (837,995 ) 3,588,467 566,039 Net (decrease) increase in net assets available for plan benefits (1,319,315 ) (7,104,312 ) (2,681,182 ) (1,339,641 ) (416,211 ) 1,866,820 589,388 Net assets available for plan benefits at beginning of the year 184,110,045 62,798,115 17,657,122 13,572,875 10,529,184 6,253,838 2,580,750 Net assets available for plan benefits at end of the year $ 182,790,730 $ 55,693,803 $ 14,975,940 $ 12,233,234 $ 10,112,973 $ 8,120,658 $ 3,170,138 Investment Options December 31, 2005 7 8 9 10 11 12 13 Investment income: Cash dividends $ – $ – $ – $ – $ – $ – $ – Interest – Total investment income – Net realized gain (loss) on sale and distribution of investments: Common stock – Pooled separate accounts (44,606 ) 43,149 152,770 453,756 262,800 644,155 26,505 Total net realized gains (losses) (44,606 ) 43,149 152,770 453,756 262,800 644,155 26,505 Net change in unrealized appreciation (depreciation) of investments 1,351,784 100,270 (39,709 ) (44,275 ) 34,382 540,865 (2,420 ) Contributions: Participant 625,193 199,116 193,078 589,557 425,804 630,715 46,819 Employer companies 206,728 57,264 52,986 176,482 130,489 186,837 14,330 Total contributions 831,921 256,380 246,064 766,039 556,293 817,552 61,149 Transfers (to) from affiliated plans 206,411 (1,872 ) 15,440 99,710 (18,544 ) 94,767 – Distributions to participants (1,204,026 ) (286,433 ) (496,943 ) (1,158,782 ) (1,034,061 ) (1,465,613 ) (171,537 ) Administrative expenses (6,582 ) (1,529 ) (1,952 ) (6,865 ) (4,036 ) (6,781 ) (363 ) Net transfers (522,226 ) 646,554 597,664 (1,464,873 ) (452,759 ) 797,149 362,780 Net (decrease) increase in net assets available for plan benefits 612,676 756,519 473,334 (1,355,290 ) (655,925 ) 1,422,094 276,114 Net assets available for plan benefits at beginning of the year 10,032,531 2,006,964 2,720,967 11,177,581 6,082,081 9,350,120 492,002 Net assets available for plan benefits at end of the year $ 10,645,207 $ 2,763,483 $ 3,194,301 $ 9,822,291 $ 5,426,156 $ 10,772,214 $ 768,116 17 The Lincoln National Life Insurance Company Agents' Savings and Profit-Sharing Plan Notes to Financial Statements (continued) 4. Investment Options (continued) The detail of the changes in net assets available for plan benefits by investment option is as follows: Investment Options December 31, 2005 14 15 16 17 18 19 20 Investment income: Cash dividends $ – $ – $ – $ – $ – $ – $ – Interest – Total investment income – Net realized gain (loss) on sale and distribution of investments: Common stock – Pooled separate accounts 32,158 101,874 181,527 373,408 165,181 58,926 22,319 Total net realized gains (losses) 32,158 101,874 181,527 373,408 165,181 58,926 22,319 Net change in unrealized appreciation (depreciation) of investments 28,796 4,754 (34,315 ) 599,476 167,744 107,488 332,675 Contributions: Participant 117,921 217,327 207,077 444,807 192,202 70,734 245,289 Employer companies 33,191 61,604 55,301 129,854 55,788 18,686 70,640 Total contributions 151,112 278,931 262,378 574,661 247,990 89,420 315,929 Transfers (to) from affiliated plans 541 (135,884 ) 181,772 54,920 22,478 7,463 19,999 Distributions to participants (179,329 ) (393,704 ) (517,067 ) (1,589,320 ) (441,613 ) (245,708 ) (420,056 ) Administrative expenses (637 ) (1,278 ) (2,622 ) (3,996 ) (1,962 ) (982 ) (2,019 ) Net transfers 56,769 651,375 (445,191 ) 2,324,849 549,518 451,607 626,118 Net (decrease) increase in net assets available for plan benefits 89,410 506,068 (373,518 ) 2,333,998 709,336 468,214 894,965 Net assets available for plan benefits at beginning of the year 899,606 1,559,472 4,166,777 5,369,499 2,573,517 1,388,732 2,737,170 Net assets available for plan benefits at end of the year $ 989,016 $ 2,065,540 $ 3,793,259 $ 7,703,497 $ 3,282,853 $ 1,856,946 $ 3,632,135 Investment Options December 31, 2005 21 22 23 24 Loans Investment income: Cash dividends $ – $ – $ – $ – $ – Interest – 236,082 Total investment income – 236,082 Net realized gain (loss) on sale and distribution of investments: Common stock – Pooled separate accounts 87,659 176,798 12,781 66,472 – Total net realized gains (losses) 87,659 176,798 12,781 66,472 – Net change in unrealized appreciation (depreciation) of investments 229,555 (114,432 ) (7,020 ) 184,166 – Contributions: Participant 209,420 202,110 19,306 87,472 – Employer companies 63,421 53,310 4,350 23,817 – Total contributions 272,841 255,420 23,656 111,289 – Transfers (to) from affiliated plans 19,782 12,779 402 2,658 – Distributions to participants (308,526 ) (468,134 ) (110,036 ) (376,057 ) (422,158 ) Administrative expenses (1,584 ) (1,789 ) (157 ) (783 ) – Net transfers 716,823 (61,965 ) 38,270 1,033,036 – Net (decrease) increase in net assets available for plan benefits 1,016,550 (201,323 ) (42,104 ) 1,020,781 (186,076 ) Net assets available for plan benefits at beginning of the year 1,986,134 2,828,596 311,432 883,176 4,151,804 Net assets available for plan benefits at end of the year $ 3,002,684 $ 2,627,273 $ 269,328 $ 1,903,957 $ 3,965,728 18 The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan Notes to Financial Statements (continued) 4.Investment Options (continued) Information with respect to investment options is as follows: Option Description of Investment Option 1 LNC Common Stock Account, which invests exclusively in the stock of LNC. However, some funds may be invested in the Wells Fargo Bank Short-Term Investment Account until the LNC stock can be purchased. 2 Guaranteed Account, which invests in investment contracts underwritten by Lincoln Life.The account’s balances are backed by the general assets of Lincoln Life. 3 Core Equity Account (SA#11), which seeks to buy large capitalization stocks of well-established companies with the objective of long-term capital appreciation. 4 Medium Capitalization Equity Account (SA#17),which invests in stocks of medium-sized companies with the objective of maximum long-term total return. 5 Short-Term Account (SA#14), which invests in high-quality money market securities with the objective of maximizing interest earnings while maintaining principal. 6 Government/Corporate Bond Account (SA#12), which invests primarily in U.S. government and high-quality corporate bonds and securities. 7 Large Capitalization Equity Account (SA#23), which invests primarily in stocks of large companies that have the potential to grow 50% within 18 months from the date of purchase. 8 Balanced Account (SA#21), which invests in stocks, bonds, and money market instruments, with the objective to maximize long-term total return with a moderate level of risk. 9 High Yield Bond Account (SA#20), which invests primarily in below-investment-grade bonds, providing higher rates of return to compensate for higher risk. 10 Small Capitalization Equity Account (SA#24), which invests primarily in the stock of new, rapid growth companies. 11 Value Equity Account (SA#28), which invests in large capitalization stocks of conservative companies that are industry leaders. 12 International Equity Account (SA#22), which invests primarily in stocks of non-United States companies. 13 Conservative Balanced Account (SA#30), which invests in stocks, bonds, and money market instruments to maximize long-term total earnings with a conservative level of risk. 19 The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan Notes to Financial Statements (continued) 4.Investment Options (continued) 14 Aggressive Balanced Account (SA#32), which invests in stocks, bonds, and money market instruments to maximize long-term total return with an aggressive level of risk. 15 Delaware Value Account (SA#61), which invests in large capitalization companies that have long-term capital appreciation potential. 16 Scudder VIT Equity 500 Index Account (SA#27), which seeks to replicate the total return of the S&P 500. 17 Fidelity VIP Contrafund (SA#35), which seeks capital appreciation by investing primarily in securities of companies whose value is not fully recognized by the market. 18 Neuberger-Berman AMT Regency Account (SA#38), which seeks capital growth by investing mainly in common stocks of mid-capitalization companies. 19 Social Awareness Account (SA#33), which seeks capital growth and social responsibility by investing in the Lincoln National Social Awareness Portfolio. 20 American Funds New Perspective Account (formerly Global Growth) (SA#34), which invests primarily in common stocks, convertibles, preferred stocks, bonds, and cash to provide long-term growth through investments all over the world. 21 Neuberger-Berman AMT Mid-Cap Growth Account (SA#37), which seeks capital appreciation using a growth-oriented investment approach. 22 Scudder VIT Small Cap Index Account, which seeks to reflect Russell 2000 performance by investing in the Small Cap Index Portfolio. 23 Janus Aspen Growth Account (SA#70), which seeks long-term growth of capital in a manner consistent with the preservation of capital. 24 Fidelity VIP Overseas Account (SA#59), which seeks long-term growth of capital by investing mainly in foreign securities. 25 Blackrock Legacy Account (SA #81), which seeks to provide long-term growth of capital. 26 American Funds Insurance Series International Fund Account (SA #54), which seeks capital appreciation by investing primarily in common stocks of companies outside the United States. 20 The Lincoln National Life Insurance Company Agents' Savings and Profit-Sharing Plan Notes to Financial Statements (continued) 4.Investment Options (continued) Investment options 3 through 26 are invested in pooled separate accounts of Lincoln Life through a group annuity contract issued by Lincoln Life. 5. Income Tax Status The Plan has received a determination letter from the Internal Revenue Service dated April 30, 2004, stating that the Plan is qualified under Section 401(a) of the Internal Revenue Code (the Code) and therefore, the related trust is exempt from taxation. Subsequent to thisdetermination by the Internal Revenue Service, the Plan was amended and restated. Once qualified, the Plan is required to operate in conformity with the Code to maintain its qualification. The plan sponsor is committed to maintaining the tax-qualified status of the Plan, operating the Plan in compliance with the Code, and correcting any inadvertent operational errors that may have occurred or could occur. 6. Tax Implications to Participants Federal (and most states) income tax is deferred on participants contributions, the Employer's contributions, and income earned in the Plan until actual distribution or withdrawal from the Plan. 7. Transactions with Parties-in-Interest ThePlan has investments in common stock of LNC and in pooled separate accounts and investment contracts with Lincoln Life.Lincoln Life charges the Plan for certain administrative expenses including trustee and audit fees. Total administrative expenses charged were $152,742, $173,808, and $168,180 in 2007, 2006, and 2005, respectively. 8. Concentrations of Credit Risks and Market Risks The Plan has investments in common stock of LNC, pooled separate accounts, and unallocated investment contracts with Lincoln Life of $47,511,770, $133,100,849, and $14,604,738, respectively, at December 31, 2007 (23.4%, 65.6%, and 7.2% of net assets, respectively).LNC and Lincoln Life operate predominately in the insurance and investment management industries. The Plan invests in various investment securities. Investment securities are exposed to various risks including, but not limited to, interest rate, market, and credit risks. Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investments will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the statements of net assets available for plan benefits. 21 The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan Notes to Financial Statements (continued) 9. Reconciliation to Form 5500 The following is a reconciliation of net assets available for plan benefits per the 2007 statement of net assets available for plan benefits to the Form 5500: December 31 2007 2006 Net assets available for plan benefits per the financial statements $ 203,040,450 $ 209,297,428 Less: Amounts allocated to withdrawn participants – 850,631 Net assets available for plan benefits per the Form 5500 $ 203,040,450 $ 208,446,797 The following is a reconciliation of distributions to participants per the 2007 statement of changes in net assets available for plan benefits to the Form 5500: December 31 2007 Distributions to participants per the financial statements $ 26,167,088 Plus: Amounts allocated to withdrawn participants at year-end – Less: Amounts allocated to withdrawn participants at prior year-end 850,631 Distributions to participants per the Form 5500 $ 25,316,457 Amounts allocated to withdrawn participants are recorded on the Form 5500 for benefit payments that have been processed and approved for payment prior to year-end but not yet paid. 22 The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan Plan Number: 006 EIN: 35-0472300 Schedule H, Line 4i – Schedule of Assets (Held At End of Year) December 31, 2007 (b) (c) (d) (e) Description of Investment, Including Maturity Date Identity of Issue, Borrower, Rate of Interest, Current Lessor, or Similar Party Par, or Maturity Value Cost Value *Common stock account: Lincoln National Corporation common stock 816,073 shares ** $47,511,770 Wells Fargo Bank short-term investment account 1,564,190 par value ** 1,564,190 49,075,960 *Pooled separate accounts – The Lincoln National Life Insurance Company Separate Accounts: Core Equity Account 603,408.454 participation units ** 10,580,767 Medium Capitalization Equity Account 558,122.762 participation units ** 9,500,756 Short-Term Account 2,707,860.831 participation units ** 11,214,877 Government/ Corporate Bond Account 502,647.363 participation units ** 4,947,357 Large Capitalization Equity Account 703,700.685 participation units ** 7,734,304 Balanced Account 399,671.268 participation units ** 3,767,261 High Yield Bond Account 842,282.306 participation units ** 3,780,163 Small Capitalization Equity Account 882,868.835 participation units ** 8,737,135 Value Equity Account 1,922,453.540 participation units ** 6,001,708 International Equity Account 941,916.059 participation units ** 11,832,632 Conservative Balanced Account 409,589.675 participation units ** 1,028,234 Aggressive Balanced Account 608,494.129 participation units ** 1,817,998 Delaware Growth and Income Account 2,079,971.566 participation units ** 4,446,147 Scudder VIT Equity 500 Index Account 4,049,051.948 participation units ** 5,133,793 Fidelity VIP Contrafund 6,414,875.498 participation units ** 12,229,960 Neuberger-Berman AMT Regency Account 1,506,244.982 participation units ** 2,751,458 Social Awareness Account 1,311,610.737 participation units ** 1,789,955 American Funds 4,869,650.703 participation units ** 7,094,107 Insurance Series Global Growth Neuberger-Berman Mid-Cap Growth Account 3,341,287.715 participation units ** 5,687,874 Scudder VIT Small Cap Index Account 1,781,845.843 participation units ** 3,313,342 BlackRock Legacy Account 407,813.986 participation units ** 774,601 American Funds International Account 395,626.878 participation units ** 8,936,420 133,100,849 *Investment contracts – The Lincoln National Life Insurance Company (Guaranteed Account) 4.00% interest rate ** 14,604,738 Participant loans Various loans at interest rates varying from 5.0% to 10.50%. – 3,996,682 $ 200,778,229 *Indicates party-in-interest to the Plan. **Indicates a participant-directed account.The cost disclosure is not required. 23 SIGNATURE THE PLAN:Pursuant to the requirements of the Securities Exchange Act of 1934, the Administrator of The Lincoln National Life Insurance Company Agents' Savings and Profit-Sharing Plan has duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. The Lincoln National Life Insurance Company Agents' Savings and Profit- Sharing Plan By: /s/ William David Date:March 31, 2008 William David on Behalf of the Lincoln National Corporation Benefits Committee EXHIBIT 1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-3 No. 333-131943) pertaining to The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan of our report dated March 26, 2008, with respect to the financial statements and schedule of The Lincoln National Life Insurance Company Agents’ Savings and Profit-Sharing Plan included in this Annual Report (Form 11-K) for the year ended December 31, 2007. Philadelphia, Pennsylvania /s/ Ernst& Young LLP March 26, 2008
